Mathews, J.
delivered the opinion of the This suit is brought on a promissory made by the defendant, whereby he promised to pay to the plaintiff 1537 dollars and 76 cents. After allowing credits, the court below rendered judgment in favour of the latter for the sum of 1146 dollars and 82 1-2 cents, from which the former appealed.
The appellant failed to bring up the transcript of the proceedings which took place in the district court, on the return day ordered by the judge a quo: and the appellee, desiring to have the judgment of the lower court affirmed, with damages for the delay occasioned by the interposition of the present frivolous appeal on the part of the plaintiff, has, in pursuance of the 690th article of the code of practice, obtained a cop, of the record of the suit from the lower court, and brought it up.
This appeal appears to us to have been taken for delay alone, and the judgment must be affirmed with damages. It is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be affirmed with ten *243per cent, damages on the amount thereof, and r ° 1 costs in both courts.
Thomas for the plaintiff